     Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 1 of 10

                                                   USDC SDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC #:
 - - - - - - - - - - - - - - -      X              DATE FILED: 1/2/2020
                                    :
UNITED STATES OF AMERICA            :    ORDER
                                    :
           - v. -                   :    19 Cr. 808 (VEC)
                                    :
SALIFOU CONDE,                      :
SEKHOU TOURE,                       :
ALSENY KEITA,                       :
ABRAHIM DUKURAY,                    :
ABOUBAKAR BAKAYOKO, and             :
SYLVAIN GNALI GNAHORE,              :
                                    :
                  Defendants.       :
                                    :
- - - - - - - - - - - - - - -       X


     WHEREAS, the United States of America seeks to provide in

unredacted form certain documents pursuant to Rule 16 of the

Federal Rules of Criminal Procedure; and

     WHEREAS, some material that the Government seeks to provide

contains   sensitive     information,     including     names     of    co-

conspirators, address information, and financial information;

     WHEREAS, the Government is willing, under the conditions set

forth below, to produce such materials;

     IT IS HEREBY agreed, by and between the United States of

America, Geoffrey S. Berman, United States Attorney, by Kedar S.

Bhatia, Assistant United States Attorney (“the Government”), and

defendant Salifou Conde, by and through his attorney Patrick A.

Mullin, Esq., defendant Sekhou Toure, by and through his attorneys

Sean Hecker, Esq., Michael Bloch, Esq., and Benjamin White, Esq.,
     Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 2 of 10



defendant Abrahim Dukuray, by and through his attorney Richard J.

Ma, Esq., defendant Aboubakar Bakayoko, by and through his attorney

Matthew J. Kluger, Esq., and defendant Sylvain Gnali Gnahore, by

and through his attorney Guy Oksenhendler, Esq., (together, the

“Defendants”), that:

     1.    Any   material    reflecting     sensitive     identification

information (including, but not limited to, names, addresses,

dates of birth, Social Security numbers, bank account numbers,

driver’s   license   information,     telephone    numbers,    and      email

addresses) or sensitive financial information produced by the

Government in this action is deemed “Confidential Information” and

shall be so identified by the Government.

     2.    Confidential Information disclosed to each defendant or

to his counsel during the course of proceedings in this action:

           a.    Shall be used by the defendant and his counsel

solely for purposes of the defense of this action;

           b.    Shall be maintained in a safe and secure manner

solely by the defendant’s counsel, shall not be possessed by the

defendant except in the presence of the defendant’s counsel, and

shall not be disclosed in any form by the defendant or his counsel

except as set forth in paragraph 2(c) below;

           c.    May be disclosed by the defendant or his counsel

only to the following persons (hereinafter “Designated Persons”):



           United States v. Salifou Conde et al., 19 Cr. 808 (VEC)
                                         Protective Order — Page 2
        Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 3 of 10



                  i.          investigative,     secretarial,        clerical,     and

paralegal personnel, or any interpreter or translator, employed

full-time or part-time by the defendant’s counsel;

                 ii.          independent expert witnesses, investigators,

or advisors retained by the defendant’s counsel in connection with

this action;

                iii.          the discovery coordinator appointed by the

Court to assist in this case, and staff, associates, and assistants

deemed necessary by the discovery coordinator for coordinating and

distributing discovery;

                 iv.          prospective witnesses and their counsel, to

the extent deemed necessary by defense counsel for the purposes of

this criminal proceeding, except that Confidential Information

shall    not    be     electronically        transmitted    to    such   prospective

witnesses or their counsel and shall not be possessed by such

prospective witnesses or their counsel except in the presence of

defense      counsel.         Notwithstanding        the    above,       Confidential

Information      may     be    transmitted     electronically       to   independent

expert    witnesses,      investigators,        or   advisors     retained    by   the

defendant’s counsel in connection with this action, and such

witnesses, investigators and advisors may possess Confidential

Information outside of the presence of defense counsel; or

                  v.          such   other    persons      as    hereafter   may    be



               United States v. Salifou Conde et al., 19 Cr. 808 (VEC)
                                             Protective Order — Page 3
     Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 4 of 10



authorized by the Court upon motion by the defendant; and

     d.      Shall either be returned to the Government following the

conclusion of the trial of the above-referenced action or upon the

defendant’s sentencing or upon the conclusion of any appeals, or

maintained by the defendant’s counsel as required by counsel’s

duties and responsibilities as counsel, as the case may be,

provided     that   the   defendant’s        counsel     shall        maintain    any

Confidential Information in accordance with Paragraph 2(b).

     3.      The defendant and his counsel shall provide a copy of

this Order to Designated Persons to whom they disclose Confidential

Information pursuant to paragraph 2(c).                Prior to disclosure of

Confidential     Information     to    Designated      Persons,        pursuant   to

Paragraph 2(c), any such Designated Person shall agree to be

subject to the terms of this Order by signing a copy hereof and

filing such a copy with the Court under seal.

     4.      The provisions of this Order shall not be construed as

preventing    the   disclosure    of   any    information        in    any   motion,

hearing, trial, or sentencing proceeding held in connection with

the above-referenced action, or to any District Judge or Magistrate

Judge of this Court for purposes of the above-referenced action.

However, Confidential Information pertinent to any motion before

the Court should initially be filed under seal, absent consent of

the Government or Order of the Court.



             United States v. Salifou Conde et al., 19 Cr. 808 (VEC)
                                           Protective Order — Page 4
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 5 of 10
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 6 of 10
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 7 of 10




____________________________________
Patrick A. Mullin, Esq.
Attorney for defendant Salifou Conde



____________________________________
Sean Hecker, Esq.
Michael L. Bloch, Esq.
Benjamin White, Esq.
Attorney for defendant Sekhou Toure



____________________________________
Richard J. Ma, Esq.
Attorney for defendant Abrahim Dukuray



____________________________________
Matthew J. Kluger, Esq.
Attorney for defendant Aboubakar Bakayoko



____________________________________
Guy Oksenhendler, Esq.
Attorney for defendant Sylvain Gnali Gnahore




                             SO ORDERED:



                             __________________________________
                             THE HONORABLE VALERIE E. CAPRONI
                             UNITED STATES DISTICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK




     United States v. Salifou Conde et al., 19 Cr. 808 (VEC)
                                   Protective Order — Page 6
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 8 of 10
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 9 of 10




____________________________________
Patrick A. Mullin, Esq.
Attorney for defendant Salifou Conde



____________________________________
Sean Hecker, Esq.
Michael L. Bloch, Esq.
Benjamin White, Esq.
Attorney for defendant Sekhou Toure



____________________________________
Richard J. Ma, Esq.
Attorney for defendant Abrahim Dukuray



____________________________________
Matthew J. Kluger, Esq.
Attorney for defendant Aboubakar Bakayoko



____________________________________
Guy Oksenhendler, Esq.
Attorney for defendant Sylvain Gnali Gnahore




                             SO ORDERED:



                             __________________________________
                             THE HONORABLE VALERIE E. CAPRONI
                             UNITED STATES DISTICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK




     United States v. Salifou Conde et al., 19 Cr. 808 (VEC)
                                   Protective Order — Page 6
Case 1:19-cr-00808-VEC Document 38-1 Filed 01/02/20 Page 10 of 10
